DETAILED ACTION
Notice to Applicant
Claims 1-14 are pending and are examined herein. This is the first action on the merits.

Claim Interpretation
Claim 6 is objected to because of the following informalities:  the phrase “a doping amount of A” is interpreted to be a typo for “a doping amount of Al.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claim 1, the limitation “an oxyhydroxide of a rare earth element” is indefinite because of the later claim 2, which apparently was intended to narrow this limitation, includes elements that are not rare earth elements, and so the phrase “rare earth element” is vague in light of the claims as a whole. The claim has been interpreted to include all the conventional rare earth elements as well as the elements of claim 2. 
	Regarding Claim 2, the limitation “the rare earth element is at least one among” Ce, Co, W, La, Hf, and Se is indefinite because Co, W, Hf, and Se are not rare earth elements. The claim has been interpreted broadly to include the elements of the list. 
	Regarding Claim 3, the limitation “has a rod shape with an aspect ratio of 1 or more” appears to be indefinite because an aspect ratio of 1 corresponds to a sphere, and so it is unclear to what extent “rod” defines a positive structural feature. The claim has been interpreted broadly to include an particles of aspect ratio 1 or more. 
	Regarding Claims 10-11, the references to “a first compound” and “a second compound” that are included in “the nickel-based lithium metal oxide particle” is indefinite, because it is unclear what the relationship of the two compounds is: are they separate particles? primary particles making up a secondary particle? melted particles forming a large “nickel-based lithium metal oxide particle”? The claim has been interpreted as requiring a plurality of nickel-based particles of at least two sizes. 
	Regarding Claims 12-13, “Equation 3” is not an equation—there is no “equals” sign and the term is not set equal to anything. The claim has been interpreted to require that the radius of the core portion divided by the total radius of the particle must be greater than .5 and 0.75 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2018/0241036 to Jo et al.) in view of Higuchi (US 2016/0064738 to Higuchi et al.) or Kawakita (US 2021/0135210 to Kawakita et al.), with evidence of ordinary skill in the art from Park (US 2020/0161650 to Park et al.).
	Regarding Claims 1 and 2, Jo teaches:
a nickel-based lithium metal oxide particle (para 0026) which can be doped with Al and Zr (para 0027)
wherein the nickel-based lithium metal oxide particle includes a core portion with a higher nickel content and a shell portion surrounding the core portion forming a concentration gradient in which the nickel amount decreases (para 0035)
	Jo does not explicitly teach:
a coating layer disposed on the nickel-based particles including an oxyhydroxide of a rare earth element
	Higuchi, however, from the same field of invention, teaches a rare earth oxyhydroxide compound, including Ce or La, coating the surface of a positive active material comprising nickel (abstract, claim 1, paras 0016 and 0038, etc.). Similarly, Kawakita, also from the same field of invention, teaches a positive active material comprising nickel with an oxyhydroxide rare earth compound such as cerium or a tungsten compound coating a surface (paras 0032-0033). It would have been obvious to provide a rare earth oxyhydroxide coating to the material in Jo, with the motivation to improve the surface properties of the particles. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 3, Jo teaches:
particles, wherein conventional particles known in the art are spherical, pseudospherical, rod-shaped, etc. (para 0023)
	Regarding Claim 4, Jo teaches:
an overlapping composition (paras 0026-0027, see also Tables)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to choose any range disclosed within Jo, including ranges within the claimed ranges, since Jo teaches predictable performance for the whole range. 
	Regarding Claims 5-6, Jo teaches:
an overlapping range for doping Zr and Al independently (para 0027)
	Park, from the same field of invention, furthermore teaches doping Al and Zr in a total amount of 3,800 ppm to 7,000 ppm (abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Jo and Park, including doping Zr up to 5,000 ppm and Al up to 1500 ppm, since these (combined) doping amounts appear to be conventional in the art (see e.g. para 0078 of Park referring to combinations). 
	Regarding Claim 7, Jo teaches:
overlapping ranges for doping Zr and Al independently (para 0027)
	Park, furthermore, renders obvious combinations of Zr and Al within the claimed ppm (para 0078, etc.). The claimed ratio is quite broad, and it would have been obvious to one of ordinary skill in the art to mix the two in fractional proportions within a broad range absent a showing of unexpected results for the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
	Regarding Claim 8, Jo teaches:
wherein the overall composition and hence the core broadly overlaps with the claimed composition (para 0026, tables)
	Jo appears to render obvious a core of at least Ni0.8 with a gradually decreasing gradient, since it teaches examples with a composition of e.g. Ni0.9 (see table 1, example 4, para 0035).
	Regarding Claim 9, Jo teaches:
an overlapping composition for the particles (para 0027), with a gradual concentration change (para 0035), wherein the “interface” is arbitrarily definable over the disclosed range
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). The Office notes in particular that while the claimed upper bounds on w6, x6, y7, and z7 are larger, the lower bounds remain zero, such that even the slightest concentration gradient disclosed in the prior art would read on the claims.
	Regarding Claims 10 and 11, Jo teaches:
first particles with a diameter of 15 microns (or a range of 8-20 microns) and second particles with a diameter of 6 microns (or a range of less than 8 microns) (para 0042, table 1)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
	Regarding Claims 12-13, Jo teaches:
a gradual concentration gradient with arbitrarily definable “core” and “shell” portions that can be defined, based on the fact of a gradient in combination with overlapping compositional ranges, to read on the claimed values
	Regarding Claim 14, Jo teaches:
a battery with positive and negative electrodes and an electrolyte (para 0061)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0068561
US 2015/0329374
US 2017/0125796
US 2019/0157681
US 2019/0379086

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723